NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30274

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00281-EJL-1

 v.
                                                MEMORANDUM*
LAJAI JAMAR PRIDGETTE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Lajai Jamar Pridgette appeals from the district court’s judgment and

challenges the 120-month concurrent sentences imposed on remand following his

jury-trial conviction for possession of a counterfeit access device and counterfeit

access device making equipment, in violation of 18 U.S.C. § 1029(a)(3), (4);



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of a firearm by a prohibited person, in violation of 18 U.S.C.

§ 922(g)(1); and transportation of a stolen motor vehicle, in violation of 18 U.S.C.

§ 2312. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pridgette first contends that the district court erred in determining that his

prior conviction for assault with a deadly weapon in violation of California Penal

Code § 245(a)(1) is a categorical crime of violence under U.S.S.G.

§§ 2K2.1(a)(4)(A) and 4B1.2(a). Pridgette’s argument is foreclosed by United

States v. Vasquez-Gonzalez, 901 F.3d 1060, 1065-68 (9th Cir. 2018), which was

decided after briefing in this case was complete. In Vasquez-Gonzalez, this court

held that section 245(a)(1) is a categorical crime of violence under 18 U.S.C.

§ 16(a), which is materially identical to § 4B1.2(a)(1). See id. at 1068; see also

United States v. Werle, 877 F.3d 879, 883-84 (9th Cir. 2017) (stating that the

language of § 16(a) “largely mirrors” the language of § 4B1.2(a)(1)).

      Pridgette also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The within-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the circumstances of the offense and Pridgette’s lengthy criminal history.

See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                     16-30274